                            Case 19-22732-RAM                     Doc 21         Filed 11/14/19              Page 1 of 2

CGFD15 (4/23/16)




ORDERED in the Southern District of Florida on November 14, 2019




                                                                                                  Robert A Mark
                                                                                                  United States Bankruptcy Judge



                                               United States Bankruptcy Court
                                                  Southern District of Florida
                                                    www.flsb.uscourts.gov
                                                                                                                 Case Number: 19−22732−RAM
                                                                                                                 Chapter: 13

In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Maricela Elizabeth Bryant
890 Westward DR
Miami, FL 33166

SSN: xxx−xx−8118


                                                    ORDER DISMISSING CASE
     At the time of filing of the above referenced case on September 24, 2019, the debtor was provided
notice by the court of filing requirements and the deadline(s) to correct deficiencies.

As of the date of this order, the debtor has failed to correct the following deficiency(ies) by the required
deadline:

                       Official Bankruptcy Form 106Sum, Summary of Your Assets and Liabilities and Certain
                       Statistical Information
                       Official Bankruptcy Form 106A/B, Schedule A/B: Property
                       Official Bankruptcy Form 106C, Schedule C: The Property You Claim as Exempt
                       Official Bankruptcy Form 106D, Schedule D: Creditors Who Hold Claims Secured by
                       Property
                       Official Bankruptcy Form 106E/F, Schedule E/F: Creditors Who Have Unsecured Claims
                       Official Bankruptcy Form 106G, Schedule G: Executory Contracts and Unexpired Leases
                       Official Bankruptcy Form 106H, Schedule H: Your Codebtors
                       Official Bankruptcy Form 106I, Schedule I: Your Income
                       Official Bankruptcy Form 106J, Schedule J: Your Expenses
                       and (if applicable) Official Bankruptcy Form 106J2, Schedule J−2: Expenses for Separate
                       Household of Debtor 2
                       Official Bankruptcy Form 106Dec, Declaration About an Individual Debtor's Schedules
                       Official Bankruptcy Form 107, Statement of Financial Affairs for Individuals Filing for
                       Bankruptcy
                       Chapter 13 Plan
                       Official Bankruptcy Form 122C−1, Chapter 13 Statement of Your Current Monthly Income
                       and Calculation of Commitment Period and/or 122C−2, Chapter 13 Calculation of Your
                       Disposable Income
                       Debtor's Payment Advices
                         Case 19-22732-RAM               Doc 21        Filed 11/14/19   Page 2 of 2

       Because the debtor has failed to meet the deadline(s) above for the listed deficient items, it is

ORDERED that:

 1. In accordance with 11 U.S.C. § 105(a), this case is dismissed.

 2. All pending motions are denied as moot.

 3. The trustee shall file a final report prior to the administrative closing of the case.

 4. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, C. Clyde Atkins United States
    Courthouse, 301 North Miami Avenue, Room 150, Miami, FL 33128, $0.00 for the balance of the
    filing fee as required by Local Rule 1017−2(E). Payment must be made in cash, money order or
    cashier's or "official" check. Any funds remaining with the trustee shall be applied to this balance and
    the trustee must dispose of any funds in accordance with the Bankruptcy Code and Local Rule
    1017−2(F), unless otherwise ordered by the court. The court will not entertain a motion for
    reconsideration of this order unless all unpaid fees are paid at the time the motion is filed.

 5. In accordance with Local Rule 1002−1(B), the clerk of court is directed to refuse to accept for filing
    any future voluntary petitions submitted by this debtor if the refiling violates a prior order of the court
    or if the petition is accompanied by an Application to Pay Filing Fee in Installments and filing fees
    remain due from any previous case filed by the debtor.
                                                                ###
The clerk shall serve a copy of this order on all parties of record.
